 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDmaterials, and labor and what they receive for the end result, thatis,upon profits."Applying such standards to the instantcase, weconclude that the news vendors sought by the Petitioner in this caseare independent contractors, and are not employees within the meaningof the Act.12In view of the foregoing, we find that no question affecting com-merce exists concerning the representation of employees of the Em-ployer within the meaning of Section 9 (c) (1) and Section 2 (6)and (7) of the Act.Accordingly, we shall dismiss the petition filedherein, without prejudice however to the Petitioner's filing, if it sodesires a petition seeking to represent the "wholesalers" as to their"wholesaling" activities only, concerning which they are admittedlyemployees.OrderUpon the basis of the above findings of fact, and upon the wholerecord in this proceeding, the National Labor Relations Board herebyorders that the petition filed herein, be, and it hereby is, dismissed.MEMBER HOUSTON took no part in the consideration of the aboveDecision and Order."80th Congress,1st Session,House of Representatives,Report No 245, April 11, 1947,page 18.nHearst Consolidated Publications,Inc.,83 NLRB 41.MAINE FISHERIES CORPORATIONandATLANTICFISHERMEN'SUNION,SEAFARERS'INTERNATIONAL UNION OF NORTH AMERICA, AFL, PETI-TIONER.Case No. 1-RC-9914. January 9, 1953Supplemental Decision and OrderOn October 24, 1952, pursuant to a Decision and Direction of Elec-tion issued by the Board herein on October 2, 1952,1 an election bysecret ballot was held under the direction and supervision of the Re-gional Director for the First Region, among employees in the unitfound appropriate.Following the election, a tally of ballots wasfurnished the parties.The tally shows that, of approximately 40eligible voters, 33 cast valid ballots, of which 8 were for the Petitioner,6 were for the Intervenor,2 and 19 were against participating labororganizations.There were 2 challenged ballots.On October 30,1952, the Petitioner timely filed objections to the con-duct of the Employer which it alleged affected the results of the elec-'Not reported in printed volumes of Board decisions.'Seafood Workers Union, ILA, Local No 2, Series 1572, AFL.102 NLRB No. 9. MAINE FISHERIES CORPORATION109tion.The Regional Director conducted an investigation of the objec-tions and on November 21, 1952, issued and duly served upon the par-ties a report on objections. In his report, he found,inter alia,thatstatements in a letter sent by the Employer to the employees on Oc-tober 21, 1952, interfered with the election and he recommended thatthe election be set aside on that ground.The Employer thereaftertimely filed exceptions, supported by a brief, to these findings andrecommendations.-3Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Members Houston, Styles, and Peterson].The Regional Director's recommendation that the election be setaside is based essentially on the following findings : In a prior pro-ceeding involving the same employees, and in which the present Inter-venor was the petitioner, an election was conducted on March 14,1952.On the day before that election, the Employer's president,during a speech to the assembled employees who were engaged in theprocessing of fish for the Employer, stated that : "In attempting togive you more steady work, I have been considering making arrange-ments to have another boat brought here in order to supply morefish."The Board found, contrary to the Employer's contention inthat case, that this speech contained an implied promise of benefitswhich interfered with the election, and the election was set aside.4The petition in that case was subsequently withdrawn.Thereafter, on August 15, 1952, a new petition was filed herein and,as already noted, an election was held on October 24, 1952.On Octo-ber 21, 1952, the Employer sent the employees a letter signed by DavidBergson, who is apparently the general manager, in which he directedattention to the forthcoming election and stated :The defeated union in the last election got the National LaborRelations Board to set aside the election on the grounds that youpeople were prevented from exercising your own good commonsense by a promise that Mr. Usen made to you in his speech.That he would do everything in his power to supply you withwork and that he was negotiating for a boat to be brought in tobring you additional fcsh.That, the Board said, was unfair forMr. Usen to do.He promised you a benefit and thereby you wereprevented from exercising your normal good judgment.TheBoard said that he interfered with your freedom of choice.Wedisagree with the National Labor Relations Board and we havetold it so.We never intended to bribe you for your vote.We' No exceptions were filed to the Regional Director's findings that other objections bythe Petitioner were without meritIn the absence of exceptions,we adopt the RegionalDirector's findings as to these objections and they are hereby overruled.4Maine Fisheries Corporation,90 NLRB 604. 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespect your honesty and good sense too much.Unfortunately,the National Labor Relations Board does not understand thepractice in this industry of getting additional boats to bring youfish to work on. So, here we are with another election. Thistime with two unions trying to get your vote.[Italicappearsin communication to employees.]The letter further set forth the Employer's opposition to both Unions,noting that the Unions cannot make the fish run and joining theUnions will not bring in more fish or provide more steady work ormake available additional boats to bring in more fish.The Regional Director found, in substance, (1) that the above-quoted paragraph of the Employer in its letter demonstrates theEmployer's intransigence and complete disregard of, and even indica-tion of contempt for, the Board's prior findings, and (2) that theparagraph contained an implied reiteration of the earlier promise inorder to influence the election.Accordingly, he recommended thatthe election be set aside.In its brief, the Employer asserts that the paragraph in questionwas merely intended to inform the employees why another electionwas being held and to express its continued disagreement with theprevious decision by the Board, but that no contempt was intended.The Employer further asserts that no implied promise offuturebenefits was made principally because, shortly after the previous elec-tion, theBrighton,the boat which was then being considered, had beenpermanently assigned to service this company, and the usual slackseason in the industry was impending at the time of the presentelection,s so the employees could not have interpreted the statementas promising any additional boats.We find merit in the Employer'sposition.The quoted portion of the Employer's letter clearly reveals theEmployer's disagreement with the Board's decision setting aside theelection conducted 7 months before.However, such disagreementdoes not constitute interference with the election, unless, as found bythe Regional Director, it contained an implied renewal of the earlierpromise offuturebenefit.We do not believe that a finding of suchrenewed promise is warranted.Rather, in the context of the uncon-troverted facts, namely the already effected assignment of theBrightonshortly after the prior election and the imminent termina-tion of the processing season, it is evident that the Employer's state-ment is at most a reminder to the employees ofpastbenefits granted,The Employer states that the season in the industry is from March to about November,after which time it would be unprofitable to bring fish from far-off fishing grounds toPortland. LOCAL 5 7, UNITED AUTOMOBILE, AIRCRAFT, ETC.111-without union representation.The Board has held that like re-minders by an employer do not constitute interference with anelectionsAccordingly, we find that the Petitioner's objections to the electionraise no substantial or material issues and we hereby overrule them.As we have overruled the Petitioner's objections, and as the tallyof ballots shows that no collective bargaining representative has beenchosen, we shall dismiss the petition.OrderITISHEREBY ORDERED that the petition filed herein be, and it herebyis, dismissed.9 L.H. ButcherCompany,81 NLRB 1184. Also seeGeneral Electric Company,92NLRB 1132.LOCAL 57, UNITED AUTOMOBILE, AIRCRAFT AND AGRICULTURAL IMPLE-MENT WORKERS OF AMERICA,CIOandLouis R. MILLER.Case No.13-CB-124.January 12, 1953Decision and OrderOn July 21, 1952, Trial Examiner Stephen S. Bean issued his Inter-mediate Report in this proceeding, finding that Respondent hadengaged in and was engaging in certain unfair labor practices in viola-tion of the National Labor Relations Act, and recommending thatit cease and desist therefrom and take certain affirmative action, asset forth in the copy of the Intermediate Report attached hereto.Thereafter the Respondent filed exceptions to the Intermediate Report.The Board 1 has reviewed the rulings of the Trial Examiner andfinds that no prejudicial error was committed.The rulings are herebyaffirmed.The Board has considered the Intermediate Report, theexceptions, and the entire record in this case, and hereby adopts thefindings,' conclusions, and recommendations of the Trial Examiner.iPursuantto the provisions of Section3 (b) of the Act, the Boardhas delegated itspowers in connection with this case to a three-member panel[Chairman Herzog andMembers Styles and Peterson].2 The Intermediate Report makes the following minor erroneous statements of fact,which do not affect the validityof the Trial Examiner's ultimate findings nor our con-currencetherein: (1)The record does not showthat either the uniontreasurer,ArthurBarrett,or Ralph Bishop appearedat the Thanksgivingmeeting;(2) therecord does notsupport the Trial Examiner's statement,in footnote 6, that Edward Eberle's "affidavit"consistedlargely ofanswers to the leading and suggestive questions of Crance andChurch; (3) with regard to the TrialExaminer's discussion in footnote&of the statusof Lacey Shore,the record showsthatShore was not a steward in 1950.102 NLRB No. 3.